Case 6:18-cv-00030-JDK Document 458 Filed 09/30/19 Page 1 of 2 PageID #: 31348



                     UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF TEXAS
                            TYLER DIVISION

                                       §
 CYPRESS LAKE SOFTWARE,                §
 INC.,                                 §
                                       §
       Plaintiff,                      §       CASE NO. 6:18-cv-30-JDK
                                       §
 v.                                    §       LEAD CONSOLIDATED CASE
                                       §
 SAMSUNG ELECTRONICS                   §
 AMERICA, INC.,                        §
                                       §
       Defendant.                      §
                                       §
                                       §
 CYPRESS LAKE SOFTWARE,                §
 INC.,                                 §
                                       §
       Plaintiff,                      §
                                       §       CASE NO. 6:18-cv-138-JDK
 v.                                    §
                                       §
 DELL, INC.,                           §
                                       §
       Defendant.                      §
                                       §

               ORDER ADMINISTRATIVELY CLOSING CASES

      On August 28, 2019, the Court stayed these cases pending the outcome of

multiple instituted inter partes reviews and ex parte reexaminations of the asserted

patent claims. Docket No. 454. At that time, the Court vacated all deadlines other

than those in the Court’s August 21, 2019 Order on sanctions. The parties have since

complied with those remaining deadlines. Accordingly, the Court now requests that




                                           1
Case 6:18-cv-00030-JDK Document 458 Filed 09/30/19 Page 2 of 2 PageID #: 31349



the Clerk of Court ADMINISTRATIVELY CLOSE these consolidated cases pending

further order of the Court.

      So ORDERED and SIGNED this 30th day of September, 2019.



                                      ___________________________________
                                      JEREMY D. KERNODLE
                                      UNITED STATES DISTRICT JUDGE




                                      2
